                                                                         1·soCSDNY
                                                                         .)QCUMENT

UNITED STATES DISTRl(;T COURT                                       •1   ELECTRONICALLY FJLED
                                                                    .;
SOUTHERN DISTRICT OF NEW YORK
                                                                    i
                                                                     rXJC#:
                                                                      DATEFILED:
---------------------------------------------------------------X
UNITED STATES OF AMERICA                                     )
                                                             )
                                                             )     S4 18 Cr. 284 (JSR)
                 v.                                          )
                                                             )
FERNANDO FERRER                                              )
---------------------------------------------------------------X

To: Warden, Metropolitan Correctional Center
MCCNewYork

Re: Fernando Ferrer
Reg. No.:

       Upon the application of Jay Heinrich, attorney for the above-referenced defendant/inmate,
and upon all proceedings previously _herein, the MCC is hereby ordered to accept the following
clothing and to permit Mr. Ferrer to wear this clothing for the duration of his trial, which is
scheduled to commence on January:~2020:

        two (2) dress shirts
        one (1) pair of dress pants
        one (1) tie
        one (1) pair of socks •
        one (1) leather belt
        one (1) pair of shoes

Dated: January.7~2020
                                                                                  '
                                                              SO ORDERED:




                                                              HO~~-D.J
